DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 11, 21 and 36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are indefinite because it is not possible for a barrier layer to comprise regrind material from itself, or another layer in the same container, although a barrier layer can comprise regrind material from the layers of another container.

3.	Claims 30 – 32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The amount of the first antistatic compound is indefinite because the specification includes an antistatic compound in the amount of 0%. For purposes of examination, the amount will be interpreted to be greater than 0%.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 

5. 	Claims 1 — 6, 8 – 9, 11, 16—18, 28 and 35 – 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ophir et al (WO 02/079318 A2) in view of Bocker et al (U.S. Patent
Application Publication No. 2009/0324866 A1) and Hata et al (U.S. Patent No. 6,033,749).
With regard to Claims 1 and 4, Ophir et al disclose a composition that is a nanocomposite (page 1, lines 1 – 2) that is impact resistant (page 3, lines 14 – 17) comprising 85% by weight of a homopolymer that is high density polyethylene (page 17, lines 7 — 8), 5% by weight of a polyamide homopolymer (PA6; page 17, line 10) and 10% by weight of a maleic anhydride grafted polyethylene that is HDPE — g – MAH  (page 17, line 11) and an additive that is a nano powder (page 17, line 1); thin layers of the composition are useful as barriers in packaging (thin sheets; page 10, lines 23 — 24 of Ophir et al); other polymers and additives are not required; the composition therefore consists of high density polyethylene, polyamide, maleic anhydride grafted polyethylene and nano powder, which is identical to consisting ‘essentially of’ high density polyethylene, polyamide, maleic anhydride grafted polyethylene and nano powder; it is noted that the phrase ‘made of’ means that the claimed barrier layer does not ‘consist essentially of’ high density polyethylene, polyamide, maleic anhydride grafted polyethylene and additive,
although the claimed composition does ‘consist essentially of’ high density polyethylene,
polyamide, maleic anhydride grafted polyethylene and additive. Instead, the claimed barrier layer
comprises high density polyethylene, polyamide, maleic anhydride grafted polyethylene and
nano powder. Additionally, if an applicant contends that additional steps or materials in the prior
art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of
showing that the introduction of additional steps or components would materially change the
characteristics of Applicant's invention. Ophir et al fail to disclose a container comprising a layer

and less than or equal to 2.5 mm.
Bocker et al teach a fuel tank (paragraph 0031) comprising at least one layer of a
layer that is HDPE and at least one layer of a barrier layer (paragraph 0033) that is a nanocomposite for the purpose of obtaining improved barrier performance (paragraph 0060).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
container comprising a layer of the composition and a layer of HDPE in order to provide for
improved barrier performance as taught by Bocker et al.
Hata et al teach a fuel tank having a thickness of 1 to 6 mm for the purpose of obtaining outstanding gasoline barrier properties and impact resistance (column 5, lines 9 – 21).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
thickness of 1 to 6 mm in order to obtaining outstanding gasoline barrier properties and impact resistance as taught by Hata et al. Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 2 — 3, Ophir et al fail to disclose a density of 0.945 - 0.955 g/cm3, However, it would have been obvious for one of ordinary skill in the art to provide for a
density of 0.945 - 0.955 g/cm3 as high density polyethylene is disclosed.
With regard to Claim 5, 0% by weight of an antistatic compound having the claimed
resistance is therefore disclosed.
With regard to Claim 6, 0% by weight of an antistatic compound that is a polyamide /
polyether block amide mixture is therefore disclosed.

container comprising 0% antistatic and 0% additives is therefore taught by Bocker et al.
With regard to Claim 9, a tank comprising a barrier layer that is an intermediate
layer between a first layer and a second layer made of HDPE is not explicitly taught
by Bocker et al. However, it would have been obvious for one of ordinary skill in the art
to provide for comprising a barrier layer that is an intermediate layer between a first layer and
a second layer made of HDPE, as at least one layer of HDPE and at least one layer of a
barrier layer are taught (paragraph 0058 of Bocker et al). Additionally, a barrier layer that is an intermediate layer between a first layer and a second layer made of HDPE is taught by Hata et al (column 5, lines 9 – 21).
With regard to Claims 11 and 16 – 18, regrinded material is not required by Ophir et al. 0% regrinded material is therefore disclosed by Ophir et al.
With regard to Claim 28, Ophir et al fail to disclose a maleic anhydride grafted
polyethylene having a density of between 0.958 - 0.962 g/cm3. However, it would have
been obvious for one of ordinary skill in the art to provide for a density of between 0.958 -
0.962 g/cm3 as high density polyethylene is disclosed.
With regard to Claim 35, a second additive that is a filler is taught by Bocker et al (paragraph 0061).
With regard to Claim 36, the barrier layer includes regrinded material, because Bocker et al teach that layers may be provided as reground from production (paragraph 0061).

6.	Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ophir et al (WO
2/079318 A2) in view of Bocker et al (U.S. Patent Application Publication No. 2009/0324866 A1) and Hata et al (U.S. Patent No. 6,033,749) as evidenced by Beall et al (U.S. Patent No. 4,321,158).
Ophir et al, Bocker et al and Hata et al disclose a composition as discussed above.
The nano powder comprises montmorillonite (page 7, line 18 of Ophir et al). Ophir et al and
Bocker et al fail to disclose color. However, Beall et al disclose that montmorillonite has
color (gray; column 3, lines 1 — 9).


7. 	Claims 30 – 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ophir et al (WO 02/079318 A2) in view of Bocker et al (U.S. Patent Application Publication No. 2009/0324866 A1) and Hata et al (U.S. Patent No. 6,033,749) as evidenced by Sugimoto et al (U.S. Patent Application Publication No. (2014/0248487 A1).
Ophir et al, Bocker et al and Hata et al disclose a fuel tank as discussed above. With regard to Claim 31, The nano powder comprises montmorillonite (page 7, line 18 of Ophir et al). Ophir et al do not disclose that montmorillonite is an antistatic, but Sugimoto et al disclose that montmorillonite is an antistatic (paragraph 0020).
With regard to Claim 30, an additive is disclosed by Ophir et al that is polyamide (additional material; page 6, lines 12 – 14).

8. 	Claims 32  – 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ophir et al (WO 02/079318 A2) in view of Bocker et al (U.S. Patent Application Publication No. 
Ophir et al, Bocker et al and Hata et al disclose a fuel tank comprising polyamide as discussed above. With regard to Claims 32 – 34, Ophir et al, Bocker et al and Hata et al fail to disclose an antistatic compound that is a polyether / polyamide block amide mixture having the claimed resistance.
Malet et al teach an antistatic compound that is a block copolymer comprising polyamide and a soft block (paragraph 0049) that is polyether (paragraph 0060) for the purpose of obtaining improved antistatic properties and mechanical properties (paragraph 0071).
It therefore would have been obvious for one of ordinary skill in the art to provide for  an antistatic compound that is a block copolymer comprising polyamide and polyether, therefore a polyether / polyamide block amide mixture, and therefore having the claimed resistance, in order to obtain improved antistatic properties and mechanical properties as taught by Malet et al.

9. 	Claim 1, 10, 19 – 21 and 26 – 27 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Ophir et al (WO 02/079318 A2) in view of Kawasumi et al (U.S. Patent
Application Publication No. 2013/0143014 A1) and Bibbo et al (U.S. Patent Application
Publication No. 2003/0198406 A1).
With regard to Claim 1, Ophir et al disclose a composition that  is a nanocomposite (page 1, lines 1 – 2) that is impact resistant (page 3, lines 14 – 17) comprising 85% by weight of a homopolymer that is high density polyethylene (page 17, lines 7 — 8), 5% by weight of a polyamide homopolymer (PA6; page 17, line 10) and 10% by weight of a maleic anhydride grafted polyethylene that is HDPE — g – MAH (page 17, line 11) and an additive that is a nano 
polyethylene, polyamide, maleic anhydride grafted polyethylene and nano powder; it is noted
that the phrase ‘made of’ means that the claimed barrier layer does not ‘consist essentially of’
high density polyethylene, polyamide, maleic anhydride grafted polyethylene and additive,
although the claimed composition does ‘consist essentially of’ high density polyethylene,
polyamide, maleic anhydride grafted polyethylene and additive. Instead, the claimed barrier layer
comprises high density polyethylene, polyamide, maleic anhydride grafted polyethylene and
nano powder. Additionally, if an applicant contends that additional steps or materials in the prior
art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of
showing that the introduction of additional steps or components would materially change the
characteristics of Applicant's invention. Ophir et al fail to disclose a container comprising a layer
of the composition and a layer of HDPE having a thickness of greater than or equal to 1.5 mm
and less than or equal to 2.5 mm.
Kawasumi et al teach a container (bag; paragraph 0104) comprising at least one layer of a
base layer (paragraph 0052) that is HDPE (paragraph 0055) and at least one layer of a
barrier layer (paragraph 0112) for the purpose of obtaining a bag that retains shape (paragraph
0103).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
container comprising a layer of the composition and a layer of HDPE in order to provide for

Bibbo et al teach a bag (paragraph 0115) comprising polyethylene and having a thickness
of 0.2 to 2 mm for the purpose of maintaining a solution sterile (paragraph 0116).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
thickness of 0.2 to 2 mm in order to maintain a solution sterile as taught by Bibbo et al. Although
the disclosed range of thickness is not identical to the claimed range, the disclosed range
overlaps the claimed range. It would have been obvious for one of ordinary skill in the art
to provide for any amount within the disclosed range, including those amounts that overlap
the claimed range. MPEP 2144.05.
With regard to Claim 10, Kawasumi et al teach HDPE comprising 5 wt% antistatic and
10 wt% of an additive that is a filler (paragraph 0062). 85 wt% HDPE is therefore disclosed.
With regard to Claims 19 — 21, Kawasumi et al teach an antistatic in the amount of 5 wt% and an additive that is a filler in the amount of 5 wt% (paragraph 0062).
With regard to Claims 26 — 27, a volume of 1,000 liters is taught by Bibbo et al
(paragraph 0120).

ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 13 of the remarks dated October 29, 2021, that because the invention of Ophir et al is blow molded,  and Kawasumi et al teach bags, Ophir et al and Kawasumi et al cannot be combined.

Applicant also argues, on page 14, the container taught by Bibbo et al is sterile but the claimed invention is not.
However, the claimed invention does not exclude sterile containers
Applicant also argues on page 14 that the montmorillonite disclosed by is Ophir excluded by the claimed invention because of ‘consisting essentially of’ language.
However, the montmorillonite is not excluded, because the ‘consisting essentially of’ language refers to the composition only, not to the entire barrier layer.
Applicant also argues, on page 18, that unexpected results are provided by the claimed invention because the barrier and weld line of the claimed invention are better than containers having fluorine additives considered to be the standard. 
However, it is unclear why the result is unexpected, or why the containers having fluorine additives would be considered have better barrier and weld line.

11.	The declaration under 37 C.F.R. 1.132 filed October 29, 2021 is insufficient to overcome the rejections of the previous Action. 
The declaration states that addition of montmorillonite or an antistatic agent would materially change the claimed invention because it would change melt flow rate, alter adhesion and shift when the HDPE layer is exposed to room temperature.
However, no evidence is provided that the montmorillonite would change melt flow rate, alter adhesion and shift when the HDPE layer is exposed to room temperature. Furthermore, it is unclear why these 
It is also stated that unexpected results are provided by the claimed invention because the barrier of the claimed invention is better than containers having fluorine additives considered to be the standard. 
However, it is unclear why the result is unexpected, or why the containers having fluorine additives would be expected have a better barrier.




12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782